Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US 2018/0352630 A1, hereinafter referred to as Ueno).

    PNG
    media_image1.png
    591
    814
    media_image1.png
    Greyscale

Regarding claim 1, Ueno discloses a method for operating a light source (13, Figs 1, 2), the method comprising: 
receiving an input (by Stationary Mode Execution Unit 42, Fig. 3, paragraph [0056]) to illuminate the light source at a first illumination intensity value (B, Fig. 4) associated with a first operating mode (Stationary Mode); operating the light source at the first illumination intensity value based on the received input (paragraph [0056]); 
initiating a ramp-down operation (Reduction Mode, Fig. 4, paragraph [0058]) of the light source from the first illumination intensity value, wherein the ramp-down operation is configured to reduce an output of the light source as a percentage (illuminance B can be set to 1,000 to 10,000, paragraph [0057]) of a desired illumination intensity value over time; 

in response to receiving the first mode change input (by Tranquility Light Introduction Mode Execution Unit 44), controlling the output of the light source to output a third illumination intensity value (C, Fig. 4), wherein the third illumination intensity value is equal to the second illumination intensity value (A, Fig. 4) less the percentage (note that the illuminance B can be set to 1,000 to 10,000, paragraph [0057]) of the first illumination intensity value at the first time; and 
continuing the ramp-down operation (see Tranquility Light Stationary Mode period and illuminance C, Fig. 4) from the third illumination intensity value (continuing from T2 to T3, see annotated Fig. 4 above).
Regarding claim 2, Ueno discloses the method of claim 1, wherein continuing the ramp-down operation includes continuing the ramp-down operation until the output of the light source reaches a predetermined value (paragraph [0066]).
Regarding claim 3, Ueno discloses the method of claim 1, wherein the ramp-down operation (see Tranquility Light Introduction Mode, Fig. 4) is further configured to: reduce the output of the light source as a percentage of the desired illumination value over time (paragraph [0065]); determine if the output of the light source has reached a first predetermined value (illuminance C); in response to determining that the output of the light source has reached the first predetermined value, maintain the output of the light source at the first predetermined value 
Regarding claim 4, Ueno discloses the method of claim 1, further comprising determining an operating time (“The time measurement unit 34 may reset a timer to measure the time from the start to the end of the stationary mode when the mode is switched to the stationary mode”, paragraph [0056]) of the light source while operating the light source at the first illumination intensity value (B, Fig. 4), wherein initiating the ramp-down operation includes initiating the ramp-down operation of the light source based on the operating time (the time from the start to the end of the stationary mode) of the light source exceeding a predetermined time value (after the reduction mode and general illumination mode is over).
Regarding claim 5, Ueno discloses the method of claim 1, wherein the second illumination intensity value (A, Fig. 4) is lower than the first illumination intensity value (B, Fig. 4).
Regarding claim 7, Ueno discloses the method of claim 1, further comprising operating the light source in the first operating mode (Stationary Mode) when power to the light source is cycled (after power is turned on, the controller 14 generates a control command based on the manipulation signal and transmits the control command to the illumination apparatus 11 via a transmitter 37 and the Stationary Mode will start after the Intensification Mode, paragraphs [0043]-[0048]).


Regarding claim 11, Ueno discloses a lighting device (10, Figs 1, 2) comprising: 
a light source (13, Figs. 1, 2); 
one or more input devices (30-33, Fig. 2); and 
an electronic processor (14), the electronic processor configured to: 
receive an input (after power is turned on, the controller 14 generates a control command based on the manipulation signal and transmits the control command to the illumination apparatus 11 via a transmitter 37 and the Stationary Mode will start after the Intensification Mode, paragraphs [0043]-[0048]) to illuminate the light source at a first illumination intensity value (illuminance B, Fig. 4) associated with a first operating mode (Stationary Mode); 
operate the light source at the first illumination intensity value based on the received input (paragraph [0056]); 
initiate a ramp-down operation (Reduction Mode, Fig. 4, paragraph [0058]) of the light source from the first illumination intensity value, wherein the ramp-down operation is configured to reduce an output of the light source as a percentage (illuminance B can be set to 1,000 to 10,000, paragraph [0057]) of a desired illumination intensity value over time; 
receive a first mode change input (by Tranquility Light Introduction Mode Execution Unit 44) to change from the first operating mode (Stationary Mode) (via Reduction Mode and General Illumination Mode) to a second operating mode (Tranquility Light Introduction Mode, 
in response to the first mode change input (by Tranquility Light Introduction Mode Execution Unit 44), control the output of the light source to output a third illumination intensity value (C, Fig. 4), wherein the third illumination intensity value is equal to the second illumination intensity value (A, Fig. 4) less the percentage (note that the illuminance B can be set to 1,000 to 10,000, paragraph [0057]) of the first illumination intensity value at the first time; and 
continuing the ramp-down operation (see Tranquility Light Stationary Mode period and illuminance C, Fig. 4) from the third illumination intensity value (continuing from T2 to T3, see annotated Fig. 4 above).
Regarding claim 14, Ueno discloses the lighting device of claim 11, wherein the electronic processor is configured to continue the ramp-down operation from the third illumination value until the ramp-down operation is complete (paragraph [0066]).

Regarding claim 15, Ueno discloses the lighting device of claim 14, wherein the ramp-down operation is complete when the ramp-down operation reaches a predetermined value (paragraph [0066]).
Regarding claim 16, Ueno discloses the lighting device of claim 11, wherein the electronic processor is further configured to operate the light source at the second operating mode of the light source immediately prior to a power cycling operation (after power is turned on, the controller 14 generates a control command based on the manipulation signal and 

Regarding claim 17, Ueno discloses a lighting device (10, Figs 1, 2) comprising: 
a light source(13, Figs. 1, 2); 
one or more input devices (30-33, Fig. 2); and 
an electronic processor (14), the electronic processor configured to: 
receive an input (after power is turned on, the controller 14 generates a control command based on the manipulation signal and transmits the control command to the illumination apparatus 11 via a transmitter 37 and the Stationary Mode will start after the Intensification Mode, paragraphs [0043]-[0048]) from the one or more input devices to illuminate the light source at a first illumination intensity value (illuminance B, Fig. 4) associated with a first operating mode (Stationary Mode); 
control the light source to output light at the first illumination intensity value based on the received input (paragraph [0056]); 
determine an operating time of the light source (“The time measurement unit 34 may reset a timer to measure the time from the start to the end of the stationary mode when the mode is switched to the stationary mode”, paragraph [0056]);
initiate a ramp-down operation (Reduction Mode, Fig. 4, paragraph [0058]) of the light source based on the operating time of the light source being determined to exceed a predetermined time value (paragraph [0056]), wherein the ramp-down operation is configured to reduce an output of the light source as a percentage (illuminance B can be set to 1,000 to 10,000, paragraph [0057]) of a desired illumination intensity value over time; 

control the output of the light source to output a third illumination intensity value (C, Fig. 4), wherein the third illumination intensity value is equal to the second illumination intensity value (A, Fig. 4) less the percentage (note that the illuminance B can be set to 1,000 to 10,000, paragraph [0057]) of the first illumination intensity value at the first time; and 
continuing the ramp-down operation (see Tranquility Light Stationary Mode period and illuminance C, Fig. 4) from the third illumination intensity value until the ramp-down operation is complete (continuing from T2 to T3 until the light source 13 is turned off, see annotated Fig. 4 above).
Regarding claim 18, Ueno discloses the lighting device of claim 17, wherein the electronic processor is further configured to: receive a second mode change input (Tranquility Light Stationary Mode Execution Unit 45) to change from the second operating mode (Tranquility Light Introduction Mode, Fig. 4) to a third operating mode (Tranquility Light Stationary Mode, Fig. 4) at a second time (T2, see annotated Fig. 4 above), wherein a fourth illumination intensity value (illuminance C at T3, see annotated Fig. 4) is associated with the third operating mode.

Allowable Subject Matter
Claims 6, 9, 10, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.  Applicant argued on page 9, “Ueno provides no disclosure, teaching or suggestion that the second illumination level "C" is anything other than a predetermined value, and does not disclose that the second illumination level C is determined or calculated based on any of illumination levels A or B’.  In response to Applicant’s argument, the limitations of which the Applicant relies (i.e., “determined or calculated based on any of illumination levels A or B”) are not stated in the claims.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  Applicant further argued on page 10 that Ueno does not teach "continuing the ramp-down operation from the third illumination intensity value".  However, it is interpreted that the ramp-down operation from T1 to T2 is continued to T3 until the light source 13 is turned off.  (See annotated Fig. 4 above, and paragraph [0066]).  As each and every limitation is found in the Ueno reference, as explained above, the rejection of claims 1-5, 7, 8, 11, 14-18 as anticipated by Ueno is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.